DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1 and 111-129.

Applicants' arguments, filed 12/07/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 111-118, 122-125 and 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichroski et al. (EP 0319638 A1, Jun. 14, 1989) in view of Billis (US 2011/0236499, Sep. 29, 2011) and Wang et al. (US 2008/0118537, May 22, 2008).
Vichroski et al. disclose a composition comprising a biologically active material encapsulated within a liposome, the liposome being suspended in a gel matrix comprising a starch-grafted polyacrylic acid (page 1, lines 37-39). The liposomes comprise a cerebroside, a phospholipid, and a cholesteric material (page 1, lines 40-41). A variety of phospholipids may be used to make the liposome. Phosphatidyl choline (lecithin) and sphingomyelin are preferred phospholipids (page 2, lines 19-20). The composition may be applied in effective amounts to the skin in any suitable manner. The amount applied and the frequency of application will, of course, vary depending on the composition being applied to the skin and the effect desired (page 2, lines 13-15). The composition may also incorporate a number of additional substances suitable for cosmetic or pharmaceutical use. For example, polyacrylic copolymers might be incorporated as gelling agents (page 3, lines 4-6). The gel matrix comprises water (page 4, lines 24-34). The composition is prepared by 1. preparing a starch-grafted polyacrylic acid solution, 2. preparing a liposome phase (i.e. forming the plurality of liposomes), and 3. combining the starch-grafted polyacrylic acid solution, the liposome phase, and gel additives (i.e. mixing the liposomes with the aqueous gel matrix) (pages 3-4). The 
	Vichroski et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a water-soluble silicone compound.
	However, Billis disclose a skincare composition being in the form of a gel (abstract). The gel may contain thickener, humectant, and emollient components, in which the total weight percent of such components, based on total weight of the composition is in the range of from 2 to 18 wt. % (¶ [0049]). Emollients include PEG-8 dimethicone (¶ [0079]). 
	Vichroski et al. disclose wherein the composition comprises may also incorporate a number of additional substances suitable for cosmetic or pharmaceutical use. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated PEG-8 dimethicone (i.e. water-soluble silicone compound) into the composition of Vichroski et al. for its known function as an emollient as taught by Billis.  
	In regards to instant claim 124 reciting about 6 to 14% water-soluble silicone, Billis discloses wherein the total weight percent of thickener, humectant, and emollient ranges from 2 to 18%. Therefore, since PEG-8 dimethicone (i.e. water-soluble silicone) is an emollient, the claimed amount of water-soluble silicone is obvious from the range disclosed by Billis. 
	The combined teachings of Vichroski et al. and Billis do not disclose wherein the composition comprises 1-20% of a polysilsesquioxane.
	However, Wang et al. disclose a cosmetic composition containing hydrophilic spherical powder of polymethylsilsesquioxane (abstract). Polymethylsilsesquioxane 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.5% to 65% polymethylsilsesquioxane into the composition of Vichroski et al. motivated by the desire to obtain the benefits of excellent skin sensory feel, light diffusing effect, smooth texture, anti-caking and water repellency as taught by Wang et al. 
	In regards to instant claim 122 reciting the amount of liposomes, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine the claimed amount of liposomes depending on the desired effect of the composition since Vichroski et al. disclose wherein the amount of composition depends on the effect desired and the liposomes encapsulate the biologically active material, which provides the effect. 
	In regards to instant claim 123 reciting the amount of gelling agent, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine the claimed amount of gelling agent depending on the amount of composition and the amount of gelling agent needed to turn the composition into a gel. 
	
s 119-121 and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichroski et al. (EP 0319638 A1, Jun. 14, 1989) in view of Billis (US 2011/0236499, Sep. 29, 2011), Wang et al. (US 2008/0118537, May 22, 2008), and further in view of Ali et al. (US 2011/0212167, Sep. 1, 2011).
	The teachings of Vichroski et al., Billis, and Wang are discussed above. Vichroski et al., Billis, and Wang do not disclose wherein the biologically active material is finasteride.
	However, Ali et al. disclose compositions comprising hair loss preventing or hair growth drugs such as finasteride and minoxidil (¶ [0001[). The finasteride may be encapsulated in a liposome system. Such pharmaceutical product is particularly suitable for oral or topical application (¶ [0012]).
	Vichroski et al. disclose wherein the liposome encapsulates a biologically active material. Accordingly, since finasteride is a known and effective biologically active agent suitable for liposomal encapsulation and topical application, and which treats hair loss as taught by Ali et al., it would have been prima facie obvious to one of ordinary skill in the art to have incorporated finasteride into the composition of Vichroski et al. motivated by the desire to treat hair loss. 

3.	Claim 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichroski et al. (EP 0319638 A1, Jun. 14, 1989) in view of Billis (US 2011/0236499, Sep. 29, 2011), Wang et al. (US 2008/0118537, May 22, 2008), and further in view of Kojima et al. (US 2011/0081402, Apr. 7, 2011). 
Claim 122 has been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Vichroski et al., Billis, and Wang et al. will be interpreted as though they differ from the instant claims insofar as not disclosing the amount of liposomes. 
	However, Kojima et al. disclose 0.001 to 10 wt. % collagen-modified liposome in a skin cosmetic (¶ [0032]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Vichroski et al. to comprise 0.001 to 10 wt. % liposomes since this is a known and effective amount of liposomes to formulate a skin care composition comprising liposomes as taught by Kojima et al. 

4.	Claim 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichroski et al. (EP 0319638 A1, Jun. 14, 1989) in view of Billis (US 2011/0236499, Sep. 29, 2011), Wang et al. (US 2008/0118537, May 22, 2008), and further in view of Mentrup Edgar et al. (US 5,498,420, Mar. 12, 1996). 
	Claim 123 has been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Vichroski et al., Billis, and Wang et al. will be interpreted as though they differ from the instant claims insofar as not disclosing the amount of gelling agent. 
	However, Mentrup Edgar et al. disclose preparation of a 20% OHAP-containing tocopherol nicotinate liposome gel by high-pressure homogenization. The method 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1% carboxymethylcellulose into the composition of Vichroski et al. since the composition may comprise gelling agents and this is a known and effective gelling agent and effective amount of gelling agent for forming a gel matrix comprising liposome as taught by Mentrup Edgar et al. 

5.	Claims 126 and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichroski et al. (EP 0319638 A1, Jun. 14, 1989) in view of Billis (US 2011/0236499, Sep. 29, 2011), Wang et al. (US 2008/0118537, May 22, 2008), and further in view of Hager et al. (US 6,663,885, Dec. 16, 2003).
	The teachings of Vichroski et al., Billis, and Wang are discussed above. Vichroski et al., Billis, and Wang do not disclose preparing the liposomes and mixing the prepared liposomes with the biologically active material. 
	However, Hager et al. disclose wherein is particularly suitable not to use a pharmaceutically or cosmetic active ingredient from the beginning in the preparation of the liposome system, but to add a pharmaceutically or cosmetically active ingredient after the preparation of the liposome system and in particular immediately before use. For example, this can be obtained, by mixing an aqueous unloaded liposome system with the active ingredient, whereby this active ingredient is present in dry form, or as a solution, dispersion, emulsion or suspension in a non-toxic organic solvent, or by 
	It would have been prima facie obvious to one of ordinary skill in the art to have prepared the liposomes of Vichroski et al. and mixed the prepared liposomes with the biologically active material since this is a known and effective method of forming a liposome comprising an active as taught by Hager et al. and Vichroski et al. disclose wherein the specific method for producing the liposome and encapsulating an active substance therein is not critical. 

Response to Arguments
	Applicant argues that hydrophilic PMSQ disclosed in the Wang publication does not qualify as a polysilsesquioxane compound, a polyalkylsilsesquioxane, or a polymethylsilsesquioxane as those terms are defined in the instant specification. The instant specification defines a polysilsesquioxane compound as a branched siloxane polymer having a chemical formula [RSiO3/2]n, wherein n is an integer greater than zero and R is at each occurrence independently H alkyl, aryl, hydroxyl or alkoxy. When n=8, for example, the hydrophilic PMSQ of Wang would have a formula of H2R8Si8O13, which does not equal [RSIO3/2]n. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The hydrophilic PMSQ of Wang is a polysilsesquioxane compound as defined by the instant specification. As evidence by Itoh (Polyhedral Oligomeric Silsesquioxanes (POSS), 2014), the term “silsesquioxane” refers to silicone resins which consist only of T units, wherein T represents [RSiO3/2] (Definition section). Thus, 2R8Si8O13, which is the same formula for the hydrophilic PMSQ of Wang when n=8. As such, Fig. 2e of Itoh is a hydrophilic PMSQ. Itoh discloses wherein Fig. 2e is represented by the formula RT36RT22. Thus, the hydrophilic PMSQ of Wang is a polysilsesquioxane compound since as evidence by Itoh, it has only T units. 
	Furthermore, Applicant further states in their arguments on page 3 of 10 that “[i]t follows from this structural definition that in a polysilsesquioxane – as defined in the XYON Application - each silicon atom is covalently linked to a single side chain (R), as well as to other silicon atoms through siloxane linkages (Si-O-Si).” The hydrophilic PMSQ of Wang meets this definition since as shown in Fig. 2e of Itoh, each silicon atom is covalently linked to a single side chain (R), as well as to other silicon atoms through siloxane linkages (Si-O-Si). As such, the hydrophilic PMSQ of Wang meets the polysilsesquioxane definition in the instant specification and Applicant’s argument is unpersuasive. 

	Applicant argues that the hydrophilic spherical PMSQ powder of Wang has very different structural and physico-chemical properties from polysilsesquioxane, polyalkylsilsesquioxane, and polymethylsilsesquioxane compounds.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the hydrophilic PMSQ of Wang has a structure that meets the polysilsesquioxane definition in the instant specification. As to the physio-chemical properties, the instant claims as recited do not require the polysilsesquioxane to have a 

	Applicant argues that the liposomal finasteride formulation of Ali is designed to achieve systemic absorption of the entrapped finasteride. Ali teaches that its disclosed liposomal finasteride formulation is suitable for treating, inter alia, benign prostatic hyperplasia and female hirsutism- conditions that require systemic delivery of finasteride. The liposomal finasteride formulation of Ali does not comprise a polysilsesquioxane compound.
	The Examiner does not find Applicant’s argument to be persuasive. Ali does not disclose wherein the liposomal finasteride formulation achieves systemic absorption. There is no support provided by Applicant that treating benign prostatic hyperplasia and female hirsutism requires systemic delivery. Furthermore, as evidence by Pierre et al. (Liposomal systems as drug delivery vehicles for dermal and transdermal applications, 2011), liposomes can decreases systemic absorption (page 609, left column). Therefore, Ali does not disclose systemic absorption of finasteride since the formulation of Ali is a liposome and liposomes decrease systemic absorption. As such, Applicant’s argument is unpersuasive. 
Moreover, even if Ali were to disclose systemic absorption of finasteride, Vichroski does not disclose wherein systemic absorption is to be avoided. Therefore, it would have been obvious to one of ordinary skill in the art that finasteride may be 
Furthermore, it is not clear how the liposomal finasteride formulation of Ali not comprising a polysilsesquioxane compound would affect finasteride from being incorporated into a liposomal formulation with polysilsesquioxane. There is no teaching in the prior art or provided by Applicant that shows wherein finasteride and polysilsesquioxane would be incompatible. Both finasteride and polysilsesquioxane are present in topical formulations and taught by Ali and Wang, respectively, and thus one of ordinary skill in the art would have been motivated to incorporate both components in a topical formulation. 

	Applicant argues that the XYON application provides experimental data from skin permeation experiments showing the dramatic reduction in transdermal flux of finasteride when administered in the presently disclosed formulation compared with a liposomal formulation without siliconic components. 
	The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). As such, it is not necessary for the prior art to suggest incorporating a siliconic component into a liposomal formulation comprising finasteride for the same reason as Applicant. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.5% to 65% 

	Applicant argues that it was only the present inventors who determined, by clinical testing, that the disclosed liposomal finasteride formulation was therapeutically effective even though it reduces systemic absorption of finasteride. Prior to the present disclosure, one of ordinary skill in the art would have had no reasonable expectation that a liposomal topical finasteride formulation containing the components specified in claim 1 would work for its intended purpose.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Vichroski discloses a liposome encapsulating an active substance. Therefore, it is obvious to one of ordinary skill in the art that a liposomal composition comprising an active agent, such as finasteride, is therapeutically effective. As discussed above, as evidence by Pierre et al. (Liposomal systems as drug delivery vehicles for dermal and transdermal applications, 2011), liposomes can decreases systemic absorption (page 609, left column). Therefore, liposomes inherently reduces systemic absorption. As such, it is obvious to one of ordinary skill in the art that a liposomal formulation comprising an active agent, such as finasteride, is therapeutically effective even though it reduces systemic absorption. As such, Applicant’s argument is unpersuasive. 


	The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejection with Kokima is maintained.

Applicant argues that Mentrup Edgar does nothing to remedy the deficiencies above.
	The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejection with Mentrup Edgar is maintained.

Applicant argues that Hager does nothing to remedy the deficiencies above.
	The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejection with Hager is maintained.


Response to Declarations
	Declarants’ arguments have been address above. 

Conclusion
Claims 1 and 111-129 are rejected,

No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRACY LIU/Primary Examiner, Art Unit 1612